Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders IntegraMed America, Inc. We consent to the incorporation by reference in this Registration Statement of IntegraMed America, Inc. on Form S-8 of our report dated March 9, 2011, with respect to our audits of the consolidated financial statements as of December 31, 2010 and for the year then ended, and of the effectiveness of internal controls over financial reporting as of December 31, 2010, appearing in the Annual Report on Form 10-K of IntegraMed America, Inc. for the year ended December 31, 2010. /s/: EisnerAmper LLP New York, New York November 18, 2011
